Citation Nr: 0217964
Decision Date: 12/03/02	Archive Date: 02/07/03

DOCKET NO. 01-03 653A              DATE 

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUES

1. Whether an October 12, 1964, rating decision that denied an
increased schedular rating for service-connected depressive
reaction was clearly and unmistakably erroneous.

2. Entitlement to service connection for angioneurotic edema as
secondary to service-connected post-traumatic stress disorder
(PTSD).

REPRESENTATION 

Applicant represented by: Kenneth Carpenter, Attorney at Law

ATTORNEY FOR THE BOARD 

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1999 rating decision by the Department of
Veterans Affairs (VA) Medical and Regional Office Center (MROC) in
Wichita, Kansas.

FINDINGS OF FACT

1. The veteran was granted service connection for neurasthenia (now
rated as post-traumatic stress disorder) in July 1945. He was
assigned an initial disability rating of 50 percent that was later
to reduced to a noncompensable rating effective in May 1946.

2. The veteran's then-appointed representative submitted a claim
for a temporary total rating based on the veteran's
hospitalization, and potential increased disability evaluation,
based on his admission to a hospital on June 17, 1964. The claim
was received at the RO on June 22, 1964.

3. By a July 1964 action, the veteran was assigned a temporary
total rating effective from June 17, 1964.

4. The veteran was discharged from the hospital on July 24, 1964.

5. The RO terminated the veteran's temporary total rating and
assigned a residual noncompensable disability evaluation from
August 1, 1964, by way of a rating decision dated October 12, 1964.

6. The veteran did not appeal the October 1964 rating decision.

2 -

7. There was a tenable basis in the record for the RO in October
1964 to assign a noncompensable rating from August 1, 1964; the
RO's determination constituted a reasonable exercise of rating
judgment.

8. The earliest diagnosis of angioneurotic edema is contained in a
July 1964 interim hospital report.

9. Objective medical evidence of record shows that the veteran's
angioneurotic edema is a symptom of his service-connected
psychiatric disability, identified by several different diagnoses
over the years and currently diagnosed as PTSD.

CONCLUSIONS OF LAW

1. The October 12, 1964, rating decision, that assigned a
noncompensable residual disability evaluation for depressive
reaction was not clearly and unmistakably erroneous. 38 U.S.C.A.
5109A, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 3.105(a) (2002).

2. The veteran's angioneurotic edema is a manifestation of his
service-connected PTSD. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Clear and Unmistakable Error (CUE)

The veteran served on active duty from November 1942 to June 1945.
He was granted service connection for neurasthenia in July 1945 and
assigned an initial disability rating of 50 percent. The veteran's
disability evaluation was later reduced to a noncompensable
evaluation in March 1946, effective as of May 1946. The veteran was
also in receipt of a 10 percent disability rating for the residuals
of trench foot.

3 -

The veteran's then-appointed representative, at the time, advised
the Regional Office (RO) (then known as a Veterans Center) on June
22, 1964, that the veteran had been admitted to a VA facility for
treatment of "his service connected disability." The representative
requested that the RO obtain a hospital summary for rating
purposes. 

The RO received an interim hospital summary on July 14, 1964. The
summary was dictated on June 30, 1964. The summary noted that the
veteran had been admitted on June 17, 1964, for treatment related
to his service-connected psychiatric disability, characterized in
the summary as depressive reaction, neurotic type, severe,
associated with angioneurotic edema; manifested by moderate
psychomotor retardation, involuntary muscle twitching, insomnia,
anorexia, weight loss, diffuse anxiety, feelings of panic and
desperation, obsessional tendencies, ambivalence, indecision,
feelings of guilt, inability to deal with angry feelings, and
occasional blocking. His incapacity was rated as severe; however,
the summary specifically stated that "the estimated incapacity
recorded in this examination is for fuller psychiatric study and
treatment purposes. It is not determinative as a basis for
compensation or pension." (emphasis added).

The RO issued a rating decision in July 1964 that assigned a
temporary 100 percent disability rating for the veteran from June
17, 1964, in accordance with 38 C.F.R. 4.29 (1964) (paragraph 29).
The veteran's disability was characterized as depressive reaction.
He was notified of the rating action that same month.

The RO received notice of the veteran's July 24, 1964, discharge
from the hospital on July 28, 1964. The RO contacted the veteran in
August 1964 and advised him that his monthly compensation was being
reduced, effective as of August 1, 1964.

The RO received a narrative summary from the hospital in September
1964. The summary reported the veteran's discharge on July 24,
1964, and listed diagnoses of depressive reaction, neurotic type,
severe, treated, improved, and trench foot, untreated, unchanged.
The summary reported that the veteran was admitted

4 -

because his local physician felt that his angioneurotic edema was
caused by nerves. The veteran was noted to have responded to
treatment for his edema but his depression was only mildly
improved.

The RO then issued a rating decision, based on the final summary,
in October 1964. The rating decision said "[I]t is disclosed that
after treatment it was felt he would be able to return to his
former occupation. He was treated primarily for angioneurotic edema
caused by his nerves." The decision also found that the veteran's
disabilities were not shown to adversely affect his occupational
adjustment. The veteran's schedular rating was returned to the
noncompensable level, effective as of August 1, 1964.. The
noncompensable rating reflected the RO's determination as to the
proper level of the veteran's residual disability and continued the
noncompensable evaluation that was in effect prior to his
hospitalization in June 1964.

The veteran was notified of the RO's action in October 1964. The
letter informed the veteran that the RO had reviewed his claim for
disability benefits. The letter further informed the veteran that
the evidence did not warrant any change in the previous
determination and that no change was shown in his
nervous.condition. His current rate of compensation
(noncompensable) was to be continued.

The veteran did not respond to the RO's letter of October 1964.

The veteran has raised several contentions regarding his claim from
1964 and the ensuing RO rating decision. In his September 1999
submission, he proffered three bases for his claim. First, he said
that the RO did not adjudicate his June 1964 submission as a claim
for an increase in his disability rating for his psychiatric
disability. Therefore, he was entitled to an adjudication of this
claim in the first instance. Second, he alleged that there was CUE
in the October 12, 1964, rating decision for failure to consider
and correctly apply 38 C.F.R. 4.3 and 4.6. Third, he argued that
the RO breached its duty to assist when it relied on a July 7,
1964, medical examination, which the veteran contends, was not
thorough and contemporaneous. He cited to the United States Court
of Appeals for the Federal Circuit decision in Hayre v. West, 188
F.3d 1327 (Fed. Cir., 1999) on remand,

5 -

Hayre v. Principi, 15 Vet. App. 48 (2001), in arguing that the
October 1964 rating decision was not final because of grave
procedural error on the part of the RO. The Board notes that the
veteran's attorney styled his argument as involving 38 C.F.R. 4.6;
however, he argued for application of 38 C.F.R. 4.7 in the body of
his submission.

The veteran submitted further argument in April 2001. He repeated
his same three arguments as before. He again contended that the RO
failed to properly apply 38 C.F.R. 4.6. He presented argument to
that effect, as opposed to arguing for the proper application of 38
C.F.R. 4.7.

Previous determinations, which are final and binding, including
decisions of service connection, degree of disability and other
issues, will be accepted as correct in the absence of CUE. 38
U.S.C.A. 5109A (West Supp. 2002); 38 C.F.R. 3.105(a) (2002). To
establish a valid CUE claim, a veteran must show that either the
correct facts, as they were known at the time, were not before the
adjudicator, or that the statutory or regulatory provisions extant
at the time were incorrectly applied. Russell v. Principi, 3 Vet.
App. 310 (1992). However, the veteran must assert more than a
disagreement as to how the facts were weighed or evaluated. Crippen
v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there must
be some degree of specificity as to what the alleged error is and,
unless it is the kind of error that, if true, would be CUE on its
face, persuasive reasons must be given as to why one would be
compelled to reach the conclusion, to which reasonable minds could
not differ, that the result would have been manifestly different
but for the alleged error. Bustos v. West, 179 F.3d 1378, 1381
(Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (199)); Fugo v.
Brown, 6 Vet. App. 40 (1993). (emphasis added). If the error
alleged is not the type of error that, if true, would be CUE on its
face, if the veteran is only asserting disagreement with how the RO
evaluated the facts before it, or if the veteran has not expressed
with specificity how the application of cited laws and regulations
would dictate a "manifestly different" result, the claim must be
denied or the appeal to the Board terminated because of the absence
of legal merit or the

6 -

lack of entitlement under the law. Luallen v. Brown, 8 Vet. App. 92
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The Schedule for Rating Disabilities, codified as Part 4 of title
38 of the Code of Federal regulations, was promulgated through
Federal rulemaking procedures in May 1964. See 29 Fed. Reg. 6717-
6764 (May 22, 1964). In particular, 38 C.F.R. 4.29 was promulgated
to replace the "paragraph 29" regulation previously in effect. The
change in regulation was in form only as the basic provision
remained essentially unchanged from the previous designation as
paragraph 29. In pertinent part, the regulation provided that a
temporary total disability rating would be provided for a veteran
when it was established that a service-connected disability
required treatment in a VA hospital for a period in excess of 21
days. 38 C.F.R. 4.29 (1964). This increased rating would be
effective the first day of continuous hospitalization and would be
terminated effective the last day of the month of hospital
discharge, referred to as completed bed occupancy care (CBOC). 38
C.F.R. 4.29(a) (1964). In addition, subsection (c) provided that
the assignment of a total disability rating based on
hospitalization would not preclude the assignment of a total
disability rating otherwise in order under the rating schedule. The
subsection further provided that consideration would be given to
the propriety of such a rating in all cases and to the propriety of
its continuance after discharge. Id. (emphasis added). This same
provision existed as subparagraph (c) under the previous paragraph
29 rule.

In addition to the above regulation, 38 C.F.R. 4.3, 4.6, and 4.7
(1964) were also promulgated. These regulations, like 38 C.F.R.
4.29, codified previous paragraph-styled regulations with little
change in the actual provisions. In particular, 38 C.F.R. 4.3
codified the reasonable doubt regulation. The new version of the
regulation was shorter than the prior paragraph 3 version. However,
the purpose of the regulation was the same - reasonable doubt was
to be resolved in favor of the veteran. Evaluation of the evidence
was codified at 38 C.F.R. 4.6 and incorporated the existing
language of Paragraph 6. This regulation, unchanged to this date,
required that the element of the weight to be accorded the
character of the veteran's service was but one factor entering into
considerations by rating boards in

7 -

arriving at determinations of service connection and evaluation of
disability. The regulation further provided that:

Every element in any way affecting the probative value to be
assigned to the evidence in each individual claim must be
thoroughly and conscientiously studied by each member of the rating
board in the light of the established policies of the Veterans
Administration to the end that decisions will be equitable and just
as, contemplated by the requirements of the law.

38 C.F.R. 4.6 (1964).

Finally, paragraph 7's existing guidance on applying the higher of
two evaluations where the disability picture more nearly
approximates the higher evaluation was codified at 38 C.F.R. 4.7
(1964). This regulation remains unchanged from its initial
codification.

The regulations, and diagnostic codes, pertaining to mental
disorders were codified at 31; C.F.R. 4.125-4.132 (1964). The
rating criteria provided for a noncompensable disability evaluation
where there were neurotic symptoms which may somewhat adversely
affect relationships with others but which do not cause impairment
of working ability. A 10 percent rating was assigned for symptoms
that were less than the criteria for the 30 percent rating, with
emotional tension or other evidence of anxiety productive of mild
social and industrial impairment. A 30 percent rating was warranted
when there was a definite impairment in the ability to establish or
maintain effective and wholesome relationships with people, or when
psychoneurotic symptoms resulted in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
considerable industrial impairment. A 50 percent rating is
applicable where the ability to establish or maintain effective or
favorable relationships with people is substantially impaired by
reason of psychoneurotic symptoms the reliability, flexibility and
efficiency levels are so reduced as to result in severe industrial
impairment. A 70 percent rating is for

8 -

consideration where the ability to establish and maintain effective
or favorable relationships with people is severely impaired. The
psychoneurotic symptoms are of such severity and persistence that
there is a pronounced impairment in the ability to obtain or retain
employment. Finally, a 100 percent rating is applicable where the
attitudes of all contacts except the most intimate are so adversely
affected as to result in virtual isolation in the community.
Totally incapacitating psychoneurotic, symptoms bordering on gross
repudiation of reality with disturbed thought or behavioral
processes associated with almost all daily activities such as
fantasy, confusion, panic, and explosions of aggressive energy
resulting in profound retreat from mature behavior. Demonstrably
unable to obtain or retain employment.

In addition, several notes following the rating criteria provided
guidance on how to apply the criteria.

Social impairment per se will not be used as the sole basis for any
specific percentage evaluation, but is of value in substantiating
the degree of disability based on all of the findings.

38 C.F.R.  4.132 (Psychoneurotic Disorders) Note (1).

The requirements for a compensable rating are not met when the
psychiatric findings are not more characteristic than minor
alterations of mood beyond normal limits; fatigue or anxiety
incident to actual situations; minor compulsive acts or phobias;
occasional stuttering or stammering; minor habit spasms or tics;
minor subjective sensory disturbances such as anosmia, deafness,
loss of sense of taste, anesthesia, paresthesia, etc. When such
findings actually interfere with employability to a moderate
degree, a 10 percent rating under the general rating formula may be
assigned.

9 -

38 C.F.R. 4.132 (Psychoneurotic Disorders) Note (2).

In this case the veteran's psychiatric disability was rated at the
noncompensable level from May 1946. He entered a VA hospital on
June 17, 1964, for treatment of angioneurotic edema and depressive
reaction. His service representative submitted a claim for 38
C.F.R. 4.29 benefits that was received at the RO on June 22, 1964.

The RO obtained an interim summary that reflected admission to the
VA hospital on June 17, 1964. The summary, dictated approximately
two weeks into the veteran's hospital stay, noted that the veteran
was depressed, angry, and anxious with feelings of panic and
desperation. His incapacity was listed as severe. The summary also
clearly stated that it was not to be used for compensation and
pension purposes. The veteran remained hospitalized for
approximately another month and received additional treatment,
therapy and medication.

The RO correctly provided a temporary total disability rating in
July 1964. The rating became effective as of June 17, 1964, the
first day of hospitalization, with no termination date established
at that time. The veteran was notified of his increase in
disability compensation that same month.

After the RO received notice of the veteran's discharge from the
hospital, he was notified in August 1964 that his disability
compensation would be reduced to $20 per month (for his, service-
connected trench foot disability evaluated as 10 percent
disabling). In October 1964 the RO formally adjudicated the
reduction in the veteran's disability rating. The RO clearly found
that the final discharge summary did not reflect a basis for a
schedular increase in the veteran's disability and awarded a
noncompensable disability evaluation for the veteran's depressive
reactions The October 1964 letter of notification informed the
veteran that the evidence did not warrant any change in the
previous determination--the determination from May 1946 that his
depressive reaction should be rated at the noncompensable level.

- 10 -

The Board finds that the RO's action included consideration of a
possible higher schedular rating. This is evidenced by the
sequential awarding of the temporary total disability rating and
the return to the noncompensable evaluation. This was also in
keeping with the provisions of 38 C.F.R. 4.29 to consider the
propriety of continuing the total disability rating after the
veteran's discharge from the hospital. Inherent in the application
of that provision is a consideration for an increased schedular
disability rating. A final decision on the termination of the
temporary total disability rating cannot be made without deciding
if the disability warrants the continuation of a 100 percent rating
beyond the period provided for in the regulation.

Further, the veteran argued in the September 1999 submission that
there is nothing in the October 12, 1964, rating decision which
indicates that the RO considered the evidence of record and applied
it to the rating schedule. The Board notes that it was not until
1990 that RO's were required to summarize the evidence they had
considered in their decision and to include the reasons for their
denial of a claim." Baldwin v. West, 13 Vet. App. 1, 5 (1999)
(citations omitted); see Baldwin v. Principi, 15 Vet. App. 302
(2001) (order from the Court granting appellant's motion for panel
reconsideration and incorporating the opinion from September 1999).
The veteran also argued that the rating decision did not mention
any of the veteran's current symptoms and that it failed to address
whether the veteran's work would be impaired by his depressive
reaction. The veteran has not cited to any evidence showing that
the RO did not consider the symptoms and how they would affect his
ability to work. He only cites to the fact that the rating decision
does not contain a discussion of the symptoms. The Court also
stated in Baldwin that there is a presumption of regularity, which
holds that government officials are presumed to have properly
discharged their official duties. Baldwin, 13 Vet. App. at 6. Clear
evidence to the contrary is required to rebut this presumption. Id.

As in Baldwin, the October 12, 1964, rating decision does not
clearly state what evidence was relied on in the decision; however,
as explained above the RO's actions are to be given the presumption
of regularity. The evidence of record shows that the RO responded
to the claim for a temporary rating, assigned the rating, and

then re-adjudicated the rating upon the veteran's discharge from
the hospital. Applicable regulations required consideration of a
continuance of the total rating and the RO found that a
noncompensable evaluation was the appropriate level of residual
disability. In fact, the RO specifically found that the veteran
would be able to return to his occupation. Thus, there is no un-
adjudicated claim for consideration as argued by the veteran.
Moreover, as the veteran did not appeal the October 12, 1964,
rating decision, the decision is final and can only be changed as
a result of CUE, or determined to be not final as a result of grave
procedural error. See 38 U S.C.A. 7105(a) (West 1991); 38 C.F.R.
20.200, 20.202, 20.302 (2002); Hayre, supra.

In regard to the veteran's other contentions of CUE in the October
12, 1964, rating decision, the Board notes that veteran argues that
the provisions of 38 C.F.R. 4.3, 4.6, and 4.7 were not complied
with by the RO. As noted above, these provisions relate to
resolution of reasonable doubt in favor of the veteran, evaluation
of the evidence, and awarding the higher of two ratings where the
disability more nearly approximates the criteria for the higher
rating, respectively.

The veteran has provided no evidence that the RO failed to properly
apply these three regulations. In essence, he argues for how the
evidence was weighed. In the September 1999 submission the veteran
argued that the July 1964 interim summary (referred to as an
examination by the veteran) supported a disability evaluation of at
least 10 percent and cited to several statements contained in the
summary in support of that argument. The veteran acknowledged that
it was understood that there could be some ambiguity and doubt as
to whether the correct rating after the 1964 examination should
have been noncompensable or 10 percent. He then argued that proper
application 38 C.F.R. 4.3, 4.7, would result in the higher of the
two evaluations being assigned.

In his April 2001 submission, the veteran's argument is almost
entirely devoted to service connection for his angioneurotic edema.
While the heading of one argument pertains to the RO's failure to
properly apply 38 C.F.R. 4.3, 4.6, the actual argument is devoted
to the veteran's assertion that he should have been

12 -

granted service connection for his angioneurotic edema as secondary
to his service- connected psychiatric disorder. The issue of the
veteran's angioneurotic edema is not related to the veteran's claim
of CUE in the October 12, 1964, rating decision as raised by him in
his September 1999 submission. His angioneurotic edema was not
service connected at the time and that issue remains for
adjudication as part of his current appeal.

The medical evidence of record at the time of the October 12, 1964,
rating decision, consisted of the veteran's service medical
records, several earlier VA examination reports, the July 1964
interim hospital summary and the final summary dated July 24, 1964.
The veteran's disability evaluation for his psychiatric disability
was established at the noncompensable level from May 1946. The
interim hospital summary reported on the veteran's status two weeks
into a nearly five week period of hospitalization. At the time of
the interim summary, the veteran's status clearly showed impairment
and the need for further treatment and therapy, as reported in the
summary. The interim summary also noted that it was not to be used
for compensation or pension purposes because the veteran did
require further treatment and therapy. At the time of his discharge
summary, the veteran's depressive reaction was reported as
improved.

The RO considered the medical evidence of record in reaching its
conclusion as to the veteran's proper disability evaluation. The
rating criteria then in effect clearly provided for a
noncompensable level of disability for an individual that displayed
neurotic symptoms that might somewhat adversely affect
relationships with others but did not cause impairment of working
ability. The applicable notes included in the rating criteria also
noted that someone exhibiting certain symptoms would still receive
a noncompensable evaluation unless it could be shown that the
symptoms interfered with employability to a moderate degree. Based
on the available evidence, it may be concluded that the evidence
reasonably did not show that the veteran's symptoms interfered with
his employability to a moderate degree.

The Board can find no error in the RO's application of 38 C.F.R.
4.3, 4.6, or 4.7. It is well-settled law that a finding of CUE
cannot be based on a difference of

13 -

opinion as to how an individual today would rate a disability. The
finding of CUE must show that, at the time of the rating action in
question, the evidence was such that application of the pertinent
regulations would manifestly change the outcome of the decision.
See Bustos, 179 F.3d at 1381; Lane v. Principi, 16 Vet. App. 78, 83
(2002). The veteran has not presented any evidence that the RO
failed to consider reasonable doubt, or that the RO failed to
adequately weigh the evidence. Moreover, even assuming arguendo
that the RO did not apply this regulation, the medical evidence of
record at the time of the rating decision does not rise to the
level to show that application of 38 C.F.R. 4.7 would manifestly
require a different outcome. Thus there is no evidence of CUE in
the October 12, 1964, rating decision based on the improper, or
lack of, application of 38 C.F.R. 4.3, 4.6, or 4.7.

Finally, the veteran contends that the October, 12, 1964, rating
decision is not final in that the RO failed in its duty to assist
by not obtaining a thorough and contemporaneous examination and
that it relied on the July 1964 interim and final summaries in
making its determination. The veteran has cited to the Federal
Circuit's decision in Hayre in support of his claim that the RO's
failure in the duty to assist constituted a grave procedural error
so as to "vitiate" the rating decision and render it nonfinal. The
veteran further cited to Green v. Derwinski, 1 Vet. App. 121, 124
(1991) and Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) as
holding that the duty to assist includes a "thorough and
contemporaneous medical examination."

In regard to the duty to assist, the veteran fails to cite to any
pertinent legal authority that holds that the duty to assist
constitutes CUE. To the contrary there is considerable legal
authority that clearly states that a failure in the duty to assist
does not constitute CUE. See Tetro v. Gober, 14 Vet. App. 100, 106-
107 (2000); see also Baldwin, 13 Vet. App. at 7, and Caffrey, 6
Vet. App. at 383-84; Hayre, 188 F.3d. at 1333-34 (ratifying
Caffrey). Moreover, the Court in Livesay v. Principi, 15 Vet. App.
165, 176 (2001) held that even if a duty to assist required VA to
obtain an examination, the appellant was not able to show that the
result of that

- 14 -

examination would have led to a manifestly different outcome. The
same is true in this case.

The duty to assist citations in Green and Shipwash relate to claims
that were not final but were actively on appeal. The Court held in
Green that the evidence of record indicated that a thorough and
contemporaneous examination was required in the facts of that case
in order to resolve the issue of entitlement to service connection
for polio. Green, 1 Vet. App. at 123. The Shipwash decision related
to a situation where the Court said that if the record did not
reveal the current level of the veteran's disability, and the claim
is well grounded, then a thorough and contemporaneous medical
examination was required. Shipwash, 8 Vet. App. at 124. The Court,
in no way, held that the requirement for an examination, as stated
in those opinions, would serve as a basis for renderings prior
final decision as not final on any basis. The opinions cited are
limited to application of the law to pending claims. Moreover, they
are limited to the interpretation of the law many years after the
RO's actions in 1964.

As to the veteran's reliance on the Federal Circuit opinion in
Hayre and that the RO committed grave procedural error, the Board
finds no merit in this argument. The Hayre decision served to find
that a 1972 RO decision was not final because the RO failed in its
duty to assist to obtain service medical records (SMRs)
specifically identified by the veteran. The Federal Circuit held
that VA's failure to obtain SMRs specifically requested by a
claimant without providing him notice explaining the deficiency was
a procedural error of such gravity that would vitiate the finality
of an RO decision. Hayre, 188 F.3d. at 1333. The Federal Circuit
noted that the Court of Veterans Appeals had consistently held
that, in cases of grave procedural error, RO or Board decisions are
not final for purposes of direct appeal. Id. at 1333. (citing to
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) and Hauck v. Brown,
6 Vet. App. 518, 519 (1994). The decision in Hayre does not require
an unequivocal vacating of prior final decisions under the rubric
of grave procedural error. Indeed later cases have served to limit
this holding in Hayre.

15 -

In Hurd v. West, 13 Vet. App. 449, 453 (2000), the Court noted that
the Federal Circuit did not hold that all violations of the duty to
assist are such grave procedural errors as to render a decision
nonfinal. The Court noted the unique facts of the Hayre case and
that they involved SMRs that are considered irreplaceable and in
the hands of the government. In Hurd, the Court said that it did
not believe that a breach in the duty to assist to schedule the
veteran for an examination would constitute the type of grave
procedural error contemplated by the Federal Circuit. Id. In Tetro,
the Court again discussed the limited application of Hayre and that
the decision does not require the "tolling of the underlying final
RO decision for a 'garden variety' breach of VA's duty to assist."
Tetro, 14 Vet. App. at 109. Finally, in Dixon v. Gober, 14 Vet.
App. 168, 172 (2000), the Court again stated that the Hayre
decision was not meant to be a blanket rule.

In this case the veteran has not established that the RO failed in
its duty to assist by not obtaining a thorough and contemporaneous
examination. In fact, he relies upon case law that came into being
approximately 26 years after the rating decision in question to
support his argument that an examination was required in 1964. He
has cited to no authority that required the RO to obtain an
examination in 1964. Further, the legal precedents do not show that
even if VA had a duty to assist in obtaining an examination before
rating the veteran's disability in 1964, that this failure rises
above the "garden variety" failure as referred to in Tetro. See
Hurd, 13 Vet. App. at 453 (The Court was not convinced, that even
if the VARO had marginally breached its duty to assist by not
scheduling an appointment, this breach would have been the type of
"grave procedural error" contemplated by the Federal Circuit in
Hayre).

In light of the above analysis the Board finds that the RO did not
commit grave procedural error. Therefore, because the veteran did
not perfect a timely appeal of the October 12, 1964, rating
decision, that decision is final.

The Board has considered the veteran's alternative theories for
collaterally attacking the October 1964 rating decision. First,
that the October 1964 rating decision did not adjudicate a claim
for an increased evaluation. Second, that there was CUE in

16 -

the October 1964 rating decision. Third, that the decision is not
final because of grave procedural error. As the previous analysis
demonstrates, the veteran's claim must be denied as he has failed
to demonstrate that any of his theories provide for a finding in
his favor.

In so deciding this case, the Board has considered the Veteran's
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 7(b),
114 Stat. 2096, 2099-2100 (2001)) for possible application. Claims
for CUE must be decided based on the evidence of record as they are
based on a request for a revision of a previous decision. As such,
the Court has held that the duties to assist and notify under the
VCAA are not applicable to CUE claims. Livesay, 15 Vet. App. at
179.

II. Service Connection

The veteran has also perfected an appeal for the issue of
entitlement to service connection for angioneurotic edema as
secondary to service-connected PTSD. The RO denied the veteran's
claim for entitlement to service connection for angioneurotic edema
as a separate disability. The RO acknowledged that the veteran has
been diagnosed with angioneurotic edema in the past. The RO
specifically referred to the July 1964 VA interim summary and
September 1997 VA examination in that regard at the time of the
November 1999 rating decision now on appeal. The RO further noted
that an October 1998 Board decision incorporated the veteran's
angioneurotic edema as a symptom of his service-connected PTSD in
concluding that he warranted a 70 percent disability evaluation for
his PTSD. Therefore, the RO ruled that there was no separate
disability to be evaluated for service connection. 38 C.F.R. 4.14
(2002).

A review of the considerable medical evidence of record does
reflect that the veteran suffers from angioneurotic edema, with the
earliest documented episodes occurring at the time of his June 1964
hospitalization. Medical records after that point do not reflect an
ongoing problem with the condition, rather they show occasional
episodes. A February 1989 report from D. Hutchinson, M.D., noted
that the veteran was evaluated for a possible etiology of his
recurrent symptoms.

17 -

Allergies were not shown to be the cause. Dr. Hutchinson noted that
the veteran's symptoms were abated when he was taking Elavil and
Librium and recommended that these medications be resumed.

A May 1989 VA consultation noted the veteran's history of edema but
found the veteran's physical condition to be unremarkable at that
time. An October 1990 VA medical consult evaluated the veteran for
complaints of weight loss and orthostatic hypotension that were
thought to be related to his depression. A November 1990 clinical
entry noted that the veteran said that he took Lorazepam to control
his hives. In January 1991 another clinical entry noted that he
took Ativan to control his hives.

The veteran submitted a statement from a clinical specialist that
provided him treatment in March 1995. She indicated that the
veteran would develop physical symptoms--skin problems and
tightening of his throat, when his anxiety level would get out of
control. At an August 1995 VA psychiatric examination the veteran
reported his past symptoms of edema but that he did well when he
was taking Elavil and Librium. He reported that he experienced a
worsening of his edema when he was taken off those medications but
was doing well while taking his current medication of Lorazepam. A
June 1995 clinical entry noted that the veteran's angioneurotic
edema seemed to be triggered by his nerves and that the correct
dose of Ativan was the best treatment. Additional entries dated in
1995 and 1996 reported additional treatment for the edema.

The September 1997 VA psychiatric examination reported that the
veteran did not have any medical problems since 1995 except for
recurrent episodes of angioneurotic edema. The examiner stated that
the veteran had developed a number of psychosomatic symptoms, to
include his angioneurotic edema, because he could not cope with his
psychological pain.

In reviewing the medical evidence of record, it is clear that the
veteran suffers from angioneurotic edema as a symptom of his
service-connected PTSD, previously diagnosed as depressive
reaction. The symptoms are controlled by his psychiatric

18 -

medications at times and not controlled at other times. This is
borne out by the clinical entries, VA examination reports and
statement from the clinical specialist. While the October 1998
Board decision noted the findings from the September 1997 VA
examiner in finding that the veteran warranted a 70 percent
disability rating, the decision did not clearly state that the
angioneurotic edema symptoms were part of the veteran's already
service-connected disability.

The Board finds that the veteran's angioneurotic symptoms are 
indeed a manifestation of his service-connected PTSD. To that
extent they are service connected. This finding is especially
warranted in light of the September 1997 VA examination where the
examiner said that the veteran had psychosomatic symptoms
associated with his depression. The angioneurotic edema is a
symptom of his service-connected PTSD. As such, service connection
is warranted.

Although there appears to have been some confusion as to whether
service connection may be awarded for a disability such as this
because it appears to merely be a symptom of the veteran's already
service-connected disease process, it should be pointed out that
service connection may indeed be granted. As noted above, it is in
fact part and parcel of his service-connected disability and should
be recognized as such. How it is to be rated is a separate
question. The Board's decision reaches the narrowly defined
question developed for appellate review--entitlement to service
connection--and answers it by concluding that service connection is
warranted.

(Continued on next page)

19 -

ORDER

The veteran's claim that the rating decision entered in October
1964 was clearly and unmistakably erroneous is denied.

Service connection for angioneurotic edema is granted.

MARK F. HALSEY 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you :an take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). Meanwhile, please note these important corrections. to the
advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

20 - 



